DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki (8,782,918).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Aoki et al discloses a substrate processing apparatus (CHP) including a heat processing unit (120) capable of performing a heat process on a substrate (w) having a film formed on the substrate (SEE column 13, line 67 – column 14, line 5); and a control unit (155) configured to control the heat processing unit, wherein the heat processing unit includes a heater (121) configured to support and heat the substrate; a chamber (123) configured to cover the substrate supported on the heater; a gas ejector (d) having a head (133) in which a plurality of ejection holes (133a) scattered along a surface facing the substrate supported on the heater is formed, and configured to eject a gas from the plurality of ejection holes toward a surface of the substrate; an outer peripheral exhauster (151) configured to evacuate a processing space (S) inside the chamber from an outer peripheral region located further outward than a peripheral edge of the substrate supported on the heater; and a central exhauster (135) configured to evacuate the processing space from a central region located further inward than the peripheral edge of the substrate supported on the heater (SEE Figure 7).  In re claim 2, Aoki et al discloses a heat processing unit (120) comprising an exhaust switcher (SEE Figures 10A & 10B, column 13, lines 2-25) configured to switch an exhaust state between a first state in which the processing space is evacuated from the outer peripheral exhauster and a second state in which the processing space is evacuated at least from the central exhauster, and wherein the control unit is configured to control the exhaust switcher to switch from the first state to the second state while ejecting the gas from the plurality of ejection holes by the gas ejector.  In re claim 3, Aoki et al discloses  a substrate lifter (129) configured to move the substrate up and down; and an opening and closing switcher configured to switch between a closed state in which the processing space is formed by the chamber (SEE column 13, lines 55-61), and an open state in which the chamber is separated from the heater compared to the closed state, wherein the chamber comprises a ceiling plate (123a) provided with the head, and wherein the control unit is further configured to: control the substrate lifter to move up the substrate from the heater and bring the substrate close to the ceiling plate; and control the opening and closing switcher to switch from the closed state to the open state after bringing the substrate closer to the ceiling plate (this is implicitly taught by Aoki et al).  In re claim 4, Aoki et al discloses that the outer peripheral exhauster has an outer peripheral exhaust hole (138) through which the processing space (S) is evacuated, and wherein the control unit is further capable of controlling the substrate lifter to move up the substrate to a position higher than the outer peripheral exhaust hole (SEE Figure 7) when the substrate is brought closer to the ceiling plate.  In re claim 5, Aoki et al discloses wherein the chamber covers the substrate on the heater in a state in which a communication portion (141) connecting the processing space and an external space (151a) of the chamber is formed in the outer peripheral region, and wherein the outer peripheral exhauster comprises an outer peripheral exhaust hole (140) that is open to the communication portion, and evacuates the processing space through the outer peripheral exhaust hole and the communication portion.  In re claim 8, Aoki et al discloses wherein the central exhauster comprises a central exhaust hole (135) provided in the head so as to be open to the processing space, and wherein the gas ejector further comprises a nozzle (145) configured to eject the gas downward from the central exhaust hole.  In re claim 14, Aoki et al discloses a substrate processing method including (SEE column 13, line 67 – column 14, line 5) performing a heat process on a substrate having a film formed on the substrate, wherein the performing the heat process on the substrate comprises: causing the substrate to be supported on and heated by a heater in a state in which the substrate is covered by a chamber; evacuating a processing space inside the chamber from an outer peripheral region located further outward than a peripheral edge of the substrate supported on the heater; evacuating the processing space from a central region located further inward than the peripheral edge of the substrate supported on the heater; and ejecting a gas toward a surface of the substrate from a plurality of ejection holes scattered along a surface facing the substrate supported on the heater (SEE column 13, line 62 – column 15, line 3).  In re claim 15, Aoki et al discloses wherein the performing the heat process on the substrate further comprises: switching from a first state in which the processing space is evacuated from the outer peripheral region, to a second state in which the processing space is evacuated at least from the central region, while ejecting the gas from the plurality of ejection holes toward the surface of the substrate (SEE column 13, lines 2-25 and column 17, lines 25-47).  In re claim 16, Aoki et al discloses wherein the performing the heat process on the substrate further comprises: bringing the substrate closer to a ceiling plate of the chamber by moving up the substrate from the heater; and switching from a closed state in which the processing space is formed by the chamber, to an open state in which the chamber is separated from the heater compared to the closed state, after bringing the substrate closer to the ceiling plate (SEE column 13, lines 51-61).  In re claim 17, Aoki et al discloses wherein the evacuating the processing space (S) from the outer peripheral region comprises evacuating the processing space through an outer peripheral exhaust hole (138) , and wherein the bringing the substrate close to the ceiling plate comprises moving up the substrate to a position higher than the outer peripheral exhaust hole (SEE Figure 7).  In re claim 20, Aoki et al discloses 
a non-transitory computer-readable storage medium storing a program that causes an apparatus to execute the substrate processing method (as implied in column 4, lines 44-61 and column 10, lines 18-31).  

Allowable Subject Matter
Claims 6, 7, 9-13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        September 23, 2022